Citation Nr: 9925418	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  97-26 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
February 1985, and from September 1987 to February 1993.  He 
was awarded the Navy Expeditionary Medal for service in 
Lebanon during his first period of active duty.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran's case was remanded for 
additional development in April 1998.  It is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for an 
acquired psychiatric disorder is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

2.  The veteran is service connected for ingrown toenails, 
evaluated as zero percent disabling.
 
3.  The veteran is substantially and gainfully employed and 
has been for the past two years.




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an 
acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).

3.  The criteria for a nonservice-connected pension have not 
been met.  38 U.S.C.A. §§ 1502(a), 1521(a), 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342(a), 4.15, 4.16, 4.17 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for an Acquired Psychiatric Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §  3.303(a) (1998).  In addition, certain chronic 
diseases, including psychoses, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

At the outset the Board notes that the veteran has DD 214s to 
document service from December 1980 to February 1985, and 
from September 1991 to February 1993.  However, the claims 
file contains personnel records which reflect an additional 
period of active duty from September 1987 to September 1991 
but there is no DD 214 to summarize this period of service.  

The veteran's service medical records (SMRs), for the period 
from December 1980 to February 1993, do not reflect any 
treatment for a psychiatric condition.  The veteran was 
treated/evaluated on several occasions for alcohol abuse and 
dependence.  A June 1984 entry reflected that the veteran was 
referred for a psychiatric workup.  That study resulted in a 
diagnosis of chronic alcohol dependence.  

The veteran underwent an inpatient evaluation at Newport 
Hospital in February 1993.  He was hospitalized because it 
was felt that he posed a danger to himself and others because 
of suicidal and homicidal thoughts in the context of being 
intoxicated with alcohol.  The discharge report noted that 
there was no prior history of psychiatric treatment.  An 
initial evaluation diagnosed the veteran with alcohol 
dependence, alcohol intoxication, and an adjustment disorder 
with depressed mood.  His final diagnoses were severe alcohol 
dependence; and, personality disorder, not otherwise 
specified (NOS), with immature and passive aggressive traits.  
The veteran was then given an administrative separation from 
service in February 1993 as a result of his personality 
disorder.

Associated with the claims file are VA treatment records for 
the period from July 1993 to September 1996.  The records 
reflect evaluation and treatment in the mental health clinic 
(MHC) at the VA medical center (VAMC) in Louisville, 
Kentucky.  The records contain assessments of rule out 
bipolar disorder, and rule out cyclothymia.

The veteran was afforded a VA mental disorders examination in 
September 1996.  The veteran gave a history of several 
suicide "attempts" in service.  One in the 1980's and one 
in 1993.  The veteran was diagnosed with alcohol abuse and 
dependence, in reported remission; and, cognitive impairment 
secondary to chronic alcohol abuse.  The veteran was also 
diagnosed with a personality disorder, NOS, with schizoid 
traits and borderline intellectual functioning on Axis II.

A VA general medical examination, also dated in September 
1996, was negative for any pertinent findings regarding the 
veteran's claim for a psychiatric disability.

Associated with the claims file are additional VA treatment 
records dated in September 1997.  The examining nurse 
practitioner noted that the veteran underwent psychological 
testing in October 1996 with a resulting diagnosis of 
schizoid or schizotypal disorder.  The nurse entered an 
impression that the veteran's symptomatology had begun in 
service and continued to the present.  Her diagnosis on Axis 
I was rule out dysthymia.  She also gave a diagnosis of 
schizotypal disorder.

The veteran testified at a hearing at the RO in September 
1997.  The Board notes that the veteran withdrew from 
consideration the following service connection issues: 
amputation of the right thumb, injury to the right middle 
finger, a liver disorder and alcohol abuse dependence with 
secondary cognitive impairment.  The veteran testified that 
his psychiatric problems began in service because he had a 
hard time in adjusting to the changing service environment.  
He related that he had had many financial difficulties in 
service and that he did not have basic skills to balance a 
checkbook.  His financial worries caused him to become very 
tense and angry.  He said that he attempted to commit suicide 
once in the 1980's by jumping off a bridge in Jacksonville, 
Florida.  He was not injured and returned to his ship.  No 
medical personnel were ever informed about the incident.  His 
second attempt was in 1993 when he threatened to jump off a 
bridge in Newport, Rhode Island.  He was then hospitalized 
for evaluation and discharged from service.  He was followed 
on a regular basis at the VAMC MHC.

Associated with the claims file are additional VA treatment 
records for the period from April 1996 to November 1998.  The 
records reflect ongoing therapy sessions in the MHC.  The 
veteran has primarily been diagnosed with a schizoid versus 
schizotypal personality disorder by his psychologist.  He has 
also been diagnosed with a severe mixed character disorder.  
The veteran was hospitalized during June and July 1998 when 
he was admitted after expressing thoughts of hurting others.  
His discharge diagnoses were schizoaffective disorder, 
bipolar type, and borderline personality disorder.

The veteran was afforded a VA mental disorder examination in 
September 1998.  The examiner noted that he had reviewed the 
veteran's claims file in association with the examination.  
The examiner further noted that he had evaluated the veteran 
on a previous occasion.  He noted the veteran's history of 
alcohol dependence in service and his psychiatric 
hospitalization in 1993.  The also examiner noted that the 
veteran had been employed on a full-time basis for the prior 
two years.  The examiner's diagnoses were: alcohol abuse and 
dependence, in reported remission; schizoaffective disorder, 
bipolar type, by history; history of impaired cognition, 
secondary to alcohol abuse; and, borderline personality 
disorder with schizotypal and antisocial traits.  The 
examiner added that the veteran had three kinds of problems.  
The first was his substance abuse pattern, the second was his 
well-documented personality pathology and the third was his 
underlying Axis I mood or psychotic disorder.  The examiner 
stated that the personality pathology was not a condition 
that arose out of service.  The examiner stated that it was 
impossible to ascertain whether the veteran's substance 
abuse, and character and behavior problems in service were a 
manifestation of an underlying Axis I psychiatric disorder in 
the presence of so much alcohol and Axis II personality 
disorder.  

In regard to the veteran's claim for service-connection for 
an acquired psychiatric disability, the veteran has not 
provided evidence that he has a current diagnosis of a 
ratable disability, or, in the alternative, that any current 
diagnosed disability is related to service.  A personality 
disorder is not a ratable disability for compensation 
purposes.  See 38 C.F.R. § 4.127 (1996); 38 C.F.R. § 4.127 
(1998).  The veteran was diagnosed with a ratable disability 
in July 1998, schizoaffective disorder, bipolar type.  
However, the diagnosis was not linked to any incident of 
service.  Moreover, the subsequent VA outpatient treatment 
notes from the MHC continued to diagnosis the veteran's 
condition as a personality disorder (schizoid versus 
schizotypal disorder).  The September 1998 VA examination 
noted the schizoaffective disorder diagnosis by history, 
rather than as a current diagnosis.  

While the veteran is certainly capable of providing evidence 
of symptomatology, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  The veteran 
has not provided such medical opinions.  Therefore, without 
competent evidence of a current disorder, and/or competent 
evidence linking the disorder to service this claim must be 
denied as not well grounded.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran with a ratable 
psychiatric disability during service, or within one year 
after service, and as he has submitted no medical or other 
competent evidence to support his claim that his diagnosis of 
schizoaffective disorder, bipolar type, is in anyway related 
to his period of service, the Board finds that he has not met 
the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  38 U.S.C.A. § 5107.  Hence, the 
benefit sought on appeal is denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

In reaching this decision the Board considered the 
possibility that the nurse practitioner's 1997 commentary may 
be sufficient to well ground this claim.  While the Board 
holds that the claim is not well grounded, the Board also 
finds that even a merits based review would result in denying 
the benefits sought on appeal.  In this regard, the 
preponderance of the evidence is against the appellant's 
claim because the service medical records do not show any 
evidence of an acquired psychiatric disorder, and because 
there is no competent evidence of an acquired psychiatric 
disorder in the year following his separation from service.  
Moreover, the record preponderates against the claim because 
the probative value of the September 1998 VA psychiatrist's 
finding outweighs the 1997 opinion of the nurse practitioner.  
In this latter respect, a physician trained in psychiatry has 
greater qualifications than a nurse practitioner, and this 
physician reviewed the entire file while the nurse relied 
totally on the appellant's self reported history.  Finally, 
the totality of the record points to the accuracy of the 
physician's conclusion that it was impossible to ascertain 
the existence of a link between the veteran's current 
symptomatology and his military service.  Hence, even if this 
claim is well grounded, the benefit sought on appeal is 
denied.
 
Total Disability Rating based on Unemployability/
Total Rating for Pension Purposes

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflects some factor which 
takes the claimant's case outside the norm of such veteran.  
See 38 C.F.R. §§ 4.1, 4.15 (1998).  The fact that a veteran 
is unemployed or has difficulty obtaining employment is not 
enough.  The question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Finally, 
only service-connected disabilities may be considered.  See 
38 C.F.R. § 4.16(a).

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  The Court has held 
that VA adjudicators, when considering a claim for 
entitlement to non-service-connected pension benefits, must 
consider whether the veteran is unemployable as a result of a 
lifetime disability, i.e., an "objective" standard, or if 
the veteran is not unemployable, whether there exists a 
lifetime disability which would render it impossible for an 
average person to follow a substantially gainful occupation, 
i.e., a "subjective" standard.  38 U.S.C.A. §§ 1502(a)(1), 
1521(a); 38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16, and 4.17.  See 
also Talley v. Derwinski, 2 Vet. App. 282 (1992).

The veteran is service connected for ingrown toenails of the 
great toes, evaluated as zero percent disabling.  He has 
multiple nonservice connected disorders to include alcohol 
abuse, alcohol dependence, a schizoaffective disorder, and a 
personality disorder.

In this case, the veteran fails to meet the qualifications 
for either a total disability rating based on service-
connected disabilities, or a nonservice-connected disability 
pension.  In this respect, the September 1998 VA examination 
report noted that the veteran was substantially and gainfully 
employed at that time and had been for the past two years.  
Specifically, the record shows that the veteran has been 
working full time for the Ford Automotive Company.  Likewise, 
the VA treatment records in 1998 also report the veteran's 
past and continued employment.  The veteran's claims for a 
total rating and pension were denied on that basis in January 
1999 with notice provided that same month.  He has not 
provided any evidence to dispute his employment or to suggest 
that he is currently anything other than substantially and 
gainfully employed.  Accordingly, the veteran's claims for a 
total rating, or, in the alternative, a nonservice-connected 
pension are denied.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Entitlement to a total rating based on individual 
unemployability is denied.

Entitlement to a permanent and total disability rating for 
pension purposes is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

